Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 5, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  153081(104)                                                                                      Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellant,                                                                                     Justices
                                                                   SC: 153081
  v                                                                COA: 325741
                                                                   Genesee CC: 13-032654-FC
  KENYA ALI HYATT,
             Defendant-Appellee.
  _____________________________________/

        On order of the Chief Justice, the motion for the temporary admission of Marsha
  L. Levick to appear and practice in this case under MCR 8.126(A) is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 5, 2017
                                                                              Clerk